15‐3814‐cr                                                             
United States of America v. Mark Henry  




                                                         In the
                     United States Court of Appeals
                                           for the Second Circuit
                                                         ________ 
                         AUGUST TERM 2017 
                            No. 15‐3814‐cr 
                                    
                     UNITED STATES OF AMERICA, 
                               Appellee, 
                                    
                                  v. 
                                    
   MARK HENRY, AKA WEIDA ZHENG, AKA SCOTT RUSSEL, AKA BOB 
                    WILSON, AKA JOANNA ZHONG 
                         Defendant‐Appellant.* 
                              ________ 
                                    
            Appeal from the United States District Court 
                for the Eastern District of New York. 
                              ________ 
                                    
                     ARGUED: SEPTEMBER 13, 2017 
                       DECIDED: APRIL 26, 2018 
                              ________ 
                                    
Before: JACOBS, CABRANES, and WESLEY, Circuit Judges. 

                                                      

 The Clerk of Court is directed to amend the official caption as set forth above. 
*
                                                                                




                                               

       Defendant‐Appellant  Mark  Henry  (“defendant”  or  “Henry”) 
appeals the November 25, 2015 judgment of the United States District 
Court  for  the  Eastern  District  of  New  York  (Roslynn  R.  Mauskopf, 
Judge)  convicting  him  after  jury  trial  of  one  count  of  conspiracy  to 
violate and one count of violating, attempting to violate, and aiding 
and abetting the violation of the Arms Export Control Act (“AECA”), 
22 U.S.C. §§ 2778(b)(2), (c). 

       Five questions are presented on appeal: (1) whether the AECA 
unconstitutionally delegates legislative authority to the executive; (2) 
whether the District Court erred in instructing the jury on the conduct 
required to find “willfulness”; (3) whether the District Court erred in 
instructing the jury on “conscious avoidance”; (4) whether the District 
Court  violated  Henry’s  rights under  the  Sixth  Amendment and  the 
Court  Interpreters  Act  (“CIA”),  28  U.S.C.  §§  1827–28,  to  waive  the 
assistance of an interpreter; and (5) whether the District Court abused 
its discretion in requiring that Henry be provided the assistance of a 
court‐appointed Mandarin interpreter throughout trial.  

       We  answer  all  five  questions  in  the  negative  and  therefore 
AFFIRM the District Court’s judgment of conviction. 

                                               

                     AIMEE  HECTOR,  Special  Assistant  United  States 
                     Attorney,  (Michael  Lockard,  Special  Assistant 
                     United States Attorney, on the brief), for Richard P. 




                                       2 
                                                                                




                     Donoghue, United States Attorney for the Eastern 
                     District of New York, New York, NY, for Appellee. 
                      
                     MARC  FERNICH,  Law Office of Marc Fernich, New 
                     York, NY, for Defendant‐Appellant. 
                                               

JOSÉ A. CABRANES, Circuit Judge: 

       Defendant‐Appellant  Mark  Henry  (“defendant”  or  “Henry”) 
appeals the November 25, 2015 judgment of the United States District 
Court  for  the  Eastern  District  of  New  York  (Roslynn  R.  Mauskopf, 
Judge)  convicting  him  after  jury  trial  of  one  count  of  conspiracy  to 
violate and one count of violating, attempting to violate, and aiding 
and abetting the violation of the Arms Export Control Act (“AECA”), 
22 U.S.C. §§ 2778(b)(2), (c). 

       Five questions are presented on appeal: (1) whether the AECA 
unconstitutionally delegates legislative authority to the executive; (2) 
whether the District Court erred in instructing the jury on the conduct 
required to find “willfulness”; (3) whether the District Court erred in 
instructing the jury on “conscious avoidance”; (4) whether the District 
Court  violated  Henry’s  rights under  the  Sixth  Amendment and  the 
Court  Interpreters  Act  (“CIA”),  28  U.S.C.  §§  1827–28,  to  waive  the 
assistance of an interpreter; and (5) whether the District Court abused 
its discretion in requiring that Henry be provided the assistance of a 
court‐appointed Mandarin interpreter throughout trial.  




                                       3 
                                                                                   




             We  answer  all  five  questions  in  the  negative  and  therefore 
AFFIRM the District Court’s judgment of conviction. 

              

                                                   I.    BACKGROUND 

       Because Henry is appealing a judgment of conviction entered after 
trial, we view the facts from the trial record in the light most favorable 
to the government. 1 

       A. Henry’s Arms Export Business  

       Henry ran an arms export business—Fortune Tell, Ltd. (“Fortune 
Tell”)—out  of  his  home  in  Flushing,  Queens.  At  least  four  times 
between  2009  and  2012,  Henry  bought  “ablative  materials”—a 
military technology used in rockets and missiles—from an American 
distributor,  Krayden,  Inc.  (“Krayden”),  and  exported  them  to  a 
customer in Taiwan. The customer was buying the materials on behalf 
of the Taiwanese military.  

       The  export  of  ablative  materials  requires  a  license  issued  by  the 
Directorate of Defense Trade Controls (“DDTC”) of the United States 
Department  of  State.  This  requirement  is  part  of  a  comprehensive 
regulatory  framework  established  by  the  AECA,  which  in  turn 
authorizes  the  President  of  the  United  States  to  implement  rules 



                                                      

1    See Jackson v. Virginia, 443 U.S. 307, 319 (1979). 




                                                            4 
                                                                                               




regarding the export and control of “defense articles.”2 The ablative 
materials Henry exported are considered “defense articles” under the 
AECA.3  It  is  a  crime  to  violate  the  AECA  or  any  of  the  rules  and 
regulations promulgated thereunder.4  

       The  jury  found  that  Henry  exported  or  attempted  to  export 
ablative  materials  despite  not  having  the  required  DDTC  export 
license.  According  to  the  evidence  presented  at  trial,  Krayden 
prominently displayed information regarding the need for an export 
license in its communications with Henry. Henry and his customer in 
Taiwan  also  repeatedly  discussed  the  export  license  requirement 
through  email  correspondence.  Instead  of  acquiring  the  license, 




                                                      

2    See generally 22 U.S.C. § 2278. 

3    See 22 C.F.R. § 121.1 Category XIII(d)(1) (2017); see also id. Category IV(f) (2009); 
Supplemental App. 245. 

4 22 U.S.C. § 2278(c) (“Any person who willfully violates any provision of this 
section, section 2779 of this title, a treaty referred to in subsection (j)(1)(C)(i), or 
any rule or regulation issued under this section or section 2779 of this title, 
including any rule or regulation issued to implement or enforce a treaty referred 
to in subsection (j)(1)(C)(i) or an implementing arrangement pursuant to such 
treaty, or who willfully, in a registration or license application or required report, 
makes any untrue statement of a material fact or omits to state a material fact 
required to be stated therein or necessary to make the statements therein not 
misleading, shall upon conviction be fined for each violation not more than 
$1,000,000 or imprisoned not more than 20 years, or both.”). 

 




                                                         5 
                                                                              




Henry sought to conceal from Krayden the fact that he intended to 
export the ablative materials.  

   Henry  tried  to  conceal  his  conduct  in  different  ways.  In  one 
instance,  when  purchasing  the  ablative  materials,  he  provided 
Krayden the address of a freight forwarder by the name of AE Eagle, 
which  would  in  turn  ship  the  materials  to  Fortune  Tell.  Instead  of 
identifying  the  address  as  belonging  to  AE  Eagle,  however,  Henry 
claimed that the address belonged to a fictitious company— “UDMC 
Corporation”—in an attempt to disguise that the actual recipient was, 
in fact, a freight forwarder that would export the materials outside of 
the United States.  

   He also created false documentation in an effort to conceal from 
United States customs authorities the identity of the materials he was 
exporting,  repeatedly  referring  to  the  contents  of  the  shipments  by 
names  that  obscured  the  fact  that  the  packages  contained  ablative 
materials. 

   Henry sometimes used his true name when placing these orders. 
At  other  times,  he  placed  orders  under  “Scott  Russel,”  “Weida 
Zheng,”  or  “DaHua  Electronics  Corp.”  Each  of  these  orders  was 
intended for Fortune Tell. 

   In  addition  to  his  dealings  with  Krayden,  Henry  ordered  two 
microwave amplifiers from Amplifier Research Corp. (“Amplifier”), 
a  United  States  manufacturer,  in  2012.  Because  such  devices  serve 
both  military  and  commercial  purposes,  exporting  them  overseas 
requires  an  additional  license  from  the  U.S.  Department  of 




                                      6 
                                                                                




Commerce.  Henry  did  not  obtain  the  required  licenses  before 
attempting  to  ship  the  two  amplifiers  to  mainland  China.  He  also 
repeatedly  provided  the  wrong  end  user  address  to  Amplifier  to 
obtain  a  lower  price  available  only  for  end  users  who  reside  in  the 
United  States.  In  its  correspondence  with  Henry,  Amplifier  made 
clear that the materials sold were subject to the AECA.  

   Although it did send the requested products to Henry, Amplifier 
alerted law enforcement when it learned of Henry’s efforts to disguise 
the end user. Henry was arrested after he had received the materials 
but before he had shipped them to China.  

   He was indicted on one count of conspiracy to violate the AECA, 
22 U.S.C. §§ 2778(b)(2) & (c), Title 18, United States Code, Section 371; 
one count of violating, attempting to violate, and aiding and abetting 
the violation of the AECA, Title 22, United States Code, §§ 2278(b)(2) 
and (c) and Title 18, United States Code, Section 2; and a third count 
of  attempting  to  violate  the  International  Emergency  Economic 
Powers Act (“IEEPA”), Title 50, United States Code, Section 1705. 

       B. Trial Testimony 

   At trial, Henry testified he did not know that he was required to 
obtain  a  license  for  any  of  the  materials  he  exported  or  sought  to 
export. Some of his testimony was contradictory. While he admitted 
to being aware generally of export restrictions on certain materials, he 
denied  ever  having  seen  the  export  license  warnings  displayed 
repeatedly in correspondence with Krayden and Amplifier. He also 
asserted that his father had placed some of the orders with Krayden 




                                       7 
                                                                            




and  had  otherwise  handled  all  the  email  correspondence  with  the 
company’s  representatives,  so  that  Henry  himself  would  not  have 
been  aware  of  any  notice  of  export  restrictions  contained  in  that 
correspondence.  

   Henry nevertheless admitted to reading correspondence in which 
the  manufacturer  or  distributor  highlighted  the  need  for  an  export 
license, and  admitted  that  he at  times submitted  incorrect  end  user 
information to obtain a lower price for certain materials. He testified 
that his misrepresentations to Krayden, Amplifier and United States 
customs authorities were for purposes other than to conceal his effort 
to export defense articles in violation of the AECA. 

   Henry’s  father,  Xinhao  Zheng,  also  testified.  He  confirmed  his 
son’s representations and stated that he would often place orders and 
correspond with manufacturers and distributors using his son’s name 
and email address.  

      C. Use of an Interpreter 

   On the morning of the first day of trial, Henry, who is originally 
from  China,  requested  to  proceed  without  the  use  of  a  Mandarin 
interpreter.  Henry  testified  that  although  he  spoke  English,  he 
principally wrote and spoke in Mandarin. He admitted that he always 
used  Google  Translate  when  writing  emails  to  manufacturers  or 
distributors,  and  that  he  also  used  Google  Translate  while  placing 
orders.  Henry had used an interpreter in all pretrial proceedings but 
now wished to proceed without one because he believed the use of an 




                                     8 
                                                                              




interpreter  would  diminish  his  credibility  and  prejudice  the  jury 
against him.  

      To assess the need for an interpreter, the District Court inquired 
about  Henry’s  facility  with  the  English  language.  After  extensive 
discussion with Henry’s lawyer and Henry himself about his ability 
to speak and understand English, the District Court concluded that, 
because of the technical nature of some of the evidence likely to be 
presented,  Henry  would  be  provided  the  assistance  of  a  court‐
appointed  Mandarin  interpreter  throughout  the  trial.  As  a 
compromise  with  Henry,  the  District  Court  made  one  exception  to 
this rule. It permitted Henry to testify in English with the assistance, 
as  necessary,  of  a  standby  interpreter,  an  option  of  which  he  took 
advantage during his testimony.  

             D. Conviction and Sentence 

      The jury returned a verdict of guilty as to the two AECA counts on 
July 2, 2014, and it acquitted Henry on the IEEPA count.5 Henry filed 
a motion for a new trial on August 1, 2014.6 It was denied on February 
27, 2015.7  Judge Mauskopf sentenced Henry principally to a term of 
imprisonment of 78 months on November 24, 2015.8  


                                                      
5 See 13 Cr. 91, Dkt. No. 59. 

   
6 Dkt. No. 70. 

 
7 Dkt. No. 77. 

 
8 Id., Dkt. No. 94. 




                                                         9 
                                                                                           




                                   II.    DISCUSSION 

           A. Constitutionality of the Arms Export Control Act  
 
       Henry first challenges the sufficiency of the evidence presented at 
trial, but this argument is more accurately understood as a challenge 
to the constitutionality of the AECA.9 In his view, the provisions of 
the  AECA  authorizing  the  President  to  designate  certain  goods  as 
“defense articles” are an unconstitutional delegation both because of 
their  vagueness  and  because  the  AECA’s  statutory  and  regulatory 
scheme imposes criminal penalties on violators. 

       We hold, in agreement with the other circuits that have considered 
the  issue,10  that  the  AECA  does  not  unconstitutionally  delegate 
legislative authority to the executive. 

                                                1. 

       Congress  is  constitutionally  prohibited  from  delegating  its 
legislative  authority  to  another  branch  of  Government.11   However, 
courts  have  recognized  certain  exceptions  to  this  rule,  with  the 

                                                      
 
9 See Def. Br. at 12 (“[T]he State Department has no fixed or prescribed method 

. . . for classifying given articles as defense objects subject to the Munitions 
List.”). 

10    See United States v. Chi Tong Kuok, 671 F.3d 931, 938–39 (9th Cir. 2012); United 
States v. Hsu, 364 F.3d 192, 204–05 (4th Cir. 2004). 

11    Touby v. United States, 500 U.S. 160, 165 (1991). 




                                              10 
                                                                                              




understanding  that  “Congress  simply  cannot  do  its  job  absent  an 
ability  to  delegate  power  under  broad  general  directives.”12 The 
Supreme  Court  has  sanctioned  Congress’s  authority,  in  enacting 
legislation, to “give to those who [are] to act under such [legislation] 
‘power to fill up the details’ by the establishment of administrative 
rules and regulations.”13 The Court has allowed for such delegation 
even where violations of such regulations result in serious criminal 
penalties.14 

       When Congress delegates authority to the Executive, it must “lay 
down by legislative act an intelligible principle to which the person 
or body authorized [to exercise the delegated authority] is directed to 
conform.”15  An  “intelligible  principle”  is  a  principle  that 
“clearly delineates the general policy, the public agency which is to 
apply it, and the boundaries of this delegated authority.”16 



                                                      
12 Mistretta v. United States, 488 U.S. 361, 372 (1989). 



  United States v. Grimaud, 220 U.S. 506, 517 (1911); Mistretta, 488 U.S. at 372 (“We 
13

also have recognized, however, that the separate‐of‐powers principle, and the 
nondelegation doctrine in particular, do not prevent Congress from obtaining the 
assistance of its coordinate Branches.”). 

14    Grimaud, 220 U.S. 506. 

15    Mistretta, 488 U.S. at 372 (1989) (alteration in original) (quoting J.W. Hampton, 
Jr., & Co. v. United States, 276 U.S. 394, 406 (1928)). 

16    American Power & Light Co. v. SEC, 329 U.S. 90, 105 (1946); see also Mistretta, 488 
U.S. at 372–73. 




                                             11 
                                                                                           




       Courts have only twice found a delegation of legislative power to 
violate the “intelligible principle” standard.17 Moreover, a delegation 
of legislative authority to the executive is accorded special deference 
if it concerns foreign affairs. This deference is justified by the “degree 
of  discretion  and  freedom”  that  the  executive  requires  to  conduct 
foreign relations effectively.18 The Supreme Court has suggested that 
a  delegation  of  legislative  authority  to  the  executive  that  would 
otherwise be unconstitutional could be held valid if “its exclusive aim 
[were]  to  afford  a  remedy  for  a  hurtful  condition  within  foreign 
territory.”19 




                                                      

   See A.L.A Schechter Poultry Corp. v. United States, 295 U.S. 495 (1935) (C.E. 
17

Hughes, C.J., in a unanimous opinion, striking down delegation to industry 
associations comprised of private individuals to create legally binding codes of 
“fair competition”); Panama Refining Co. v. Ryan, 293 U.S. 388 (1935) (striking 
down blanket delegation to President to criminalize the interstate transport of 
petroleum); see also United States v. Dhafir, 461 F.3d 211, 215 (2d Cir. 2006) 
(observing that “the Supreme Court has struck down only two statutes as 
impermissible delegations”). 

18    United States v. Curtiss‐Wright Export Corp., 299 U.S. 304, 320 (1936); see also 
Zemel v. Rusk, 381 U.S. 1, 17 (1965) (“Congress—in giving the Executive authority 
over matters of foreign affairs—must of necessity paint with a brush broader 
than that it customarily wields in domestic areas.”). 

19    Curtiss‐Wright, 299 U.S. at 315. 




                                                         12 
                                                                             




        We review the constitutionality of the AECA de novo, as we would 
any other federal statute.20 

                                                           2. 

        The  AECA,  in  relevant  part,  authorizes  the  President—“[i]n 
furtherance of world peace and the security and foreign policy of the 
United  States”—to  compile  the  United  States  Munitions  List 
(“USML”),  which  is  to  be  comprised  of  goods  and  services  that  he 
designates  as  “defense  articles  and  defense  services.”21  The  AECA 
also  authorizes  the  President  “to  promulgate  regulations  for  the 
import  and  export  of  such  articles  and  services.”22  Any  good  or 
service placed on the USML cannot be imported or exported except 
by license,23 and the statute imposes criminal penalties on violators.24 
The  President  has  in  turn  delegated  the  authority  to  compile  the 
USML  and  to  grant  or  deny  applications  for  export  licenses  to  the 
Secretary of State.25 



                                                      

20    United States v. Pettus, 303 F.3d 480, 483 (2d Cir. 2002). 

21    22 U.S.C. § 2278(a)(1). 

22    Id. 

23    Id. § 2278(b)(2).  

24    Id. § 2278(c). 

25    See 22 C.F.R. § 120.2. 




                                                         13 
                                                                                    




       As promulgated pursuant to this authority, the USML sets forth 
twenty  categories  of  “defense  articles.”  For  each  category,  it 
enumerates  a  list  of  specific  defense‐related  materials  subject  to 
regulation under the AECA.26 The ablative materials and microwave 
amplifiers that Henry exported or attempted to export are among the 
“defense articles” enumerated in the USML.27 

       These  provisions  of  the  AECA  satisfy  the  intelligible  principle 
standard.  The  statute  first  delineates  a  general  policy  to  guide  the 
actions of the executive: “furtherance of world peace and the security 
and  foreign  policy  of  the  United  States.”28  It  charges  the  President 
with applying that policy by compiling the USML and promulgating 
the associated regulations. It also establishes clear boundaries for this 
authority.  The  statute  limits  the  President’s  discretion  to  defining  a 
list  of  defense‐related  goods  and  services  that  are  subject  to  export 
control and to promulgating license regulations. It further constrains 
this discretion by requiring the President to conduct periodic reviews 
of the USML to determine which goods and services no longer require 
export  control.29  The  President  must  report  on  those  reviews  to 



                                                      

26    See id. § 121.1. 

27    See id. §§ 121.1 Category XIII(d)(1), Category XV(e)(14) (2017); §§ 121.1 
Category IV(f), Category XV(e)(1) (2009). 

28    22 U.S.C. § 2778(a)(1). 

29    Id. § 2778(f)(1). 




                                                         14 
                                                                                 




Congress, and if he wishes to amend the USML, he may do so only 
after a thirty‐day waiting period.30 

       Henry’s challenge to the AECA is analogous to that raised by the 
defendant  in  United  States  v.  Dhafir.31  The  defendant  in  Dhafir,  after 
being convicted of violating the IEEPA by transferring funds to one 
or  more  persons  in  Iraq,  argued  that  the  law  violated  the  non‐
delegation  doctrine.  We  held  the  IEEPA  to  be  constitutional,  for 
reasons that guide our analysis here.  

       The  IEEPA  grants  the  President  the  power  to  “investigate, 
regulate, or prohibit” various commercial activities including: [i] “any 
transactions in foreign exchange,” [ii] “transfers of credit or payments 
between, by, through, or to any banking institution, to the extent that 
such  transfers  or  payments  involve  any  interest  of  any  foreign 
country or a national thereof,” and [iii] “the importing or exporting of 
currency or securities, by any person, or with respect to any property, 
subject to the jurisdiction of the United States. . . .”32  Violations of the 
IEEPA result in criminal penalties similar to those imposed under the 
AECA.  We  found  that  the  IEEPA  conformed  to  the  intelligible 
principle standard because the statute “meaningfully constrains the 



                                                      

30    Id. §§ 2778(f)(1), (2). 

31    461 F.3d 211 (2d Cir. 2006). 

32    50 U.S.C. § 1702(a)(1)(A). 




                                                         15 
                                                                                       




President’s  discretion,”  requires  periodic  review  by  Congress,  and 
relates to foreign affairs.33 

       Importantly, the section of the IEEPA at issue in Dhafir involved 
an  arguably  broader  delegation  of  Congressional  power  than  the 
provisions  of  the  AECA  at  issue  here.  In  Dhafir,  we  upheld  the 
IEEPA’s “criminal provisions”—the statute’s grant of authority to the 
President to specifically “define conduct as criminal for an unlimited 
time  once  a  national  emergency  is  declared,”34  a  more  sweeping 
delegation  than  the  authority  to  subject  certain  materials  to  export 
licensure.  Moreover,  whereas  the  AECA  touches  only  the  defense 
sector, the IEEPA authorizes the President to prohibit virtually any 
commercial  transaction  that,  in  his  judgment,  threatens  national 
security.35  

       Henry  nonetheless  argues  that  the  length  and  complexity  of  the 
USML  render  it,  and  consequently  the  AECA,  unconstitutionally 
vague. This argument is without merit. The ablative materials Henry 
exported or attempted to export were unambiguously included in the 
USML during the time of his offense conduct.36 Henry was also made 


                                                      
33 Dhafir, 461 F.3d at 216‐17.  



34    Id. at 217 (internal quotation marks omitted).  

35    Id. at 216‐217.   

36    See 22 C.F.R. § 121.1 Category IV(f) (2009) (including “[a]blative materials 
fabricated or semi‐fabricated from advanced composites (e.g., silica, graphite, 
carbon, carbon/carbon, and boron filaments) for the articles in this category that 




                                                         16 
                                                                                   




aware by several emails, both from the distributor in the United States 
and his customer in Taiwan, that ablative materials were included in 
the USML. Henry’s conduct was clearly proscribed by the applicable 
statute and regulations, and he knew it. 

    We  thus  conclude  that  the  AECA  does  not  unconstitutionally 
delegate legislative authority to the executive. The statute is neither 
violative      of    the    “intelligible      principle”      standard        nor 
unconstitutionally vague.  

        B. Jury Instructions 

    Henry argues that the District Court erred in instructing the jury 
on both willfulness and conscious avoidance. On willfulness, Henry 
contends that the District Court erred by failing to instruct the jury 
that  the  government  had  to  prove  not  only  that  he  knew  that  his 
conduct was illegal, but also that he knew why it was illegal: that is, 
because the items he attempted to export were listed on the USML. 
On conscious avoidance, Henry argues that instruction to the jury on 
the  concept  of  conscious  avoidance  permitted  the  jury  to  find  him 
guilty on a standard of gross negligence or recklessness instead of the 
required higher standard of willfulness. 




                                                      
are derived directly from or specifically developed or modified for defense 
articles”). 




                                       17 
                                                                               




       We review challenges to jury instructions de novo, but we will not 
find reversible error unless the charge either “failed to inform the jury 
adequately of the law or misled the jury as to the correct legal rule.”37 

        

                     1. “Willfulness” 

                                             a.  

       We consider the question of willfulness in light of United States v. 
 Bryan.38  In  Bryan,  the  Supreme  Court  approved  the  following 
 definition  of  willfulness:  “[a]  person  acts  willfully  if  he  acts 
 intentionally and purposely with the intent to do something the law 
 forbids,  that  is,  with  the  bad  purpose  to  disobey  or  disregard  the 
 law.”39 The Court further held that a person who acts willfully need 
 not be aware of the specific law that his conduct may be violating. 
 Rather,  “knowledge  that  the  conduct  is  unlawful  is  all  that  is 
 required.”40 Knowledge of the specific law that one is violating has 
 been required only where a “highly technical statute[ ]”—such as a 




                                                      
37 United States v. Alfisi, 308 F.3d 144, 148 (2d Cir. 2002).  



38    524 U.S. 184 (1998). 

39    Id. at 190 (internal quotation marks omitted). 

40    Id. at 196. 




                                             18 
                                                                                 




 provision  of  the  Internal  Revenue  Code—prohibits  “apparently 
 innocent conduct.”41 

                                                          b. 

       Here, the District Court instructed the jury as follows: 

                  The  fourth  and  final  element  that  the  government 
             must prove, is that the defendant acted knowingly and 
             willfully. A person acts knowingly if he acts intentionally 
             and voluntarily and not because of ignorance, mistake, 
             accident,  or  carelessness.  Willfully  means  to  act  with 
             knowledge that one’s conduct is unlawful and with the 
             intent to do something that the law forbids. That is to say, 
             with  a  bad  purpose,  either  to  disobey  or  disregard  the 
             law.  The  defendant’s  conduct  was  not  willful  if  it  was 
             due to negligence, inadvertence, or mistake. However, it 
             is  not  necessary  for  the  government  to  prove  that  the 
             defendant  knew  the  precise  terms  of  the  statute  or 
             regulatory provision he is charged with violating—that 
             is,  the  government  is  not  required  to  prove  that  the 
             defendant  knew  the  existence  or  details  of  the  Arms 
             Export Control Act or the related regulations. All that is 
             required is that the government prove that the defendant 
             acted with the intent to disobey or disregard the law.42 

       The  District  Court’s  instruction  correctly  and  clearly  stated  the 
definition  of  willfulness  in  the  circumstances  presented.  It  noted, 
pursuant to Bryan, that willfulness requires only that the defendant 
                                                      
41 Id. at 194. 



42    J.A. 174. 




                                                         19 
                                                                                        




know that what he was doing was illegal, and not that he know that 
his  conduct  was  prohibited  under  a  specific  AECA  provision  or 
related regulation.43 

       Moreover,  the  heightened  definition  of  willfulness  applicable  to 
“highly technical statutes” does not apply here. The cases on which 
defendant relies—Ratzlaf v. United States and Cheek v. United States—
concern tax and financial regulation statutes so complicated and non‐
intuitive that one might violate them without actually understanding 
that his conduct was illegal.44  

       These cases are exceptions to the hoary principle that ignorance of 
the law is not a valid defense, and the AECA is not such an exception. 
Regardless of whether Henry was aware of the items contained in the 
United  States  Munitions  List,  or  of  the  specific  provisions  of  the 
AECA that  he  was alleged  to have violated,  neither  the  list nor  the 
statute is unclear. Where it is proven beyond a reasonable doubt that 

                                                      

43    We have already rejected a similar argument raised by the defendant in United 
States v. Homa Int’l. Trading Corp., 387 F.3d 144 (2d Cir. 2004). In Homa, the 
defendant argued that the district court erred in instructing the jury that it need 
only find an intention to violate the Iran embargo, rather than the specific 
provisions of the IEEPA which, at the time, forbade U.S. citizens from trading 
with Iran. Relying principally on Bryan, we held that the government need only 
prove that the defendant knew that his conduct violated the Iran embargo 
generally, and not because he also knew that his conduct ran afoul of Sections 
1702 and 1705(b) of the IEEPA.  

44    510 U.S. 135 (1994); 498 U.S. 192 (1991).  




                                                         20 
                                                                                              




a  defendant  is  generally  aware  of  export  license  requirements  for 
military‐grade  materials,  there  is  no  risk  of  criminalizing  otherwise 
innocent  conduct  on  a  mere  technicality.    Unsurprisingly,  no  other 
court  to  have  considered  the  AECA’s  willfulness  requirement  has 
applied the rule of those exceptional cases to this statute.45  

       We  also  reject  Henry’s  suggestion  that  the  District  Court’s 
instruction  ran  afoul  of  the  letter  and  purpose  of  the  AECA.  “The 
AECA’s  language  and  structure  make  clear  that  Congress  struck  a 
balance  between  punishing  those  who  intentionally  violate  the  law 
and  ensnaring  individuals  who  make  honest  mistakes.”46  The 
statute’s  willfulness  requirement  eliminates  “any  genuine  risk  of 
holding a person criminally responsible for conduct which he could 
not reasonably understand to be proscribed.”47 

       We conclude that the AECA’s willfulness provision requires only 
that a jury find that the defendant violated a known legal duty and 
not that he knew specifically of the USML or of any other provision 



                                                      

45    See United States v. Bishop, 740 F.3d 927, 933–34 (4th Cir. 2014); United States v. 
Chi Mak, 683 F.3d 1126, 1138 (9th Cir. 2012); United States v. Roth, 628 F.3d 827, 
834–35 (6th Cir. 2011); United States v. Tsai, 954 F.2d 155, 162 (3d Cir. 1992); United 
States v. Murphy, 852 F.2d 1, 7 (1st Cir. 1988). 

46    Bishop, 740 F.3d at 933. 

47    Id. (internal quotation marks omitted). 




                                                         21 
                                                                                           




of the AECA that imposed that duty. The District Court’s willfulness 
instruction was therefore not erroneous. 

        

                   2. “Conscious Avoidance” 

                                                   a.  

           A conscious avoidance charge may only be given “(i) when a 
 defendant  asserts  the  lack  of  some  specific  aspect  of  knowledge 
 required for conviction, and (ii) the appropriate factual predicate for 
 the charge exists, i.e., the evidence is such that a rational juror may 
 reach the conclusion beyond a reasonable doubt that the defendant 
 was aware of a high probability of the fact in dispute and consciously 
 avoided  confirming  that  fact.”48  The  conscious  avoidance  charge 
 “must communicate two points: (1) that a jury may infer knowledge 
 of the existence of a particular fact if the defendant is aware of a high 
 probability of its existence, (2) unless the defendant actually believes 
 that it does not exist.”49 


                                                      
48 United States v. Quattrone, 441 F.3d 153, 181 (2d Cir. 2006) (internal citation and 


quotation marks omitted); see also United States v. Lanza, 790 F.2d 1015, 1022 (2d 
Cir. 1986) (explaining that a conscious avoidance instruction is appropriate when 
a defendant claims to lack “some specific aspect of knowledge necessary to 
conviction but where the evidence may be construed as deliberate ignorance”). 

49    United States v. Kaiser, 609 F.3d 556, 566 (2d Cir. 2010) (internal quotation marks 
omitted). 




                                             22 
                                                                                




                                        b.  

   Henry’s principal defense at trial was that he was not aware of the 
AECA’s export license requirements. He repeatedly testified that he 
had not seen or read notices of the export license restrictions that were 
contained  in  his  correspondence  with  Krayden  and  Amplifier.  His 
father  testified  in  support  of  this  argument,  noting  that  he  often 
corresponded with Krayden using his son’s name and email address 
so  that,  in  effect,  he  was  the  only  one  who  was  made  aware  of  the 
licensing  requirements.  The  testimony  of  Henry  and  his  father 
attempted  to  build  a  factual  predicate  in  support  of  an  ignorance 
defense.  Accordingly,  a  conscious  avoidance  charge  was  entirely 
appropriate.  

   Moreover,  the  conscious  avoidance  charge  given  by  the  District 
Court was proper. The District Court gave the following instruction: 

           In  determining  whether  the  defendant  acted 
       knowingly and willfully, you may consider whether the 
       defendant  deliberately  closed  his  eyes  to  what  would 
       otherwise have been obvious to him. If you find beyond 
       a  reasonable  doubt  that  the  defendant  acted  with  a 
       conscious  purpose  to  avoid  learning  the  truth  that 
       exporting  the  ablative  material  without  a  license  was 
       unlawful, then this element may be satisfied. However, 
       guilty  knowledge  may  not  be  established  by 
       demonstrating that the defendant was merely negligent, 
       foolish, or mistaken.  

          If  you  find  that  the  defendant  was  aware  of  a  high 
       probability that exporting the ablative materials without 




                                      23 
                                                                                          




             a license was unlawful and that the defendant acted with 
             deliberate  disregard  of  that  fact,  you  may  find  that  the 
             defendant  acted  knowingly  and  willfully.  However,  if 
             you  find  that  the  defendant  actually  believed  that 
             exporting  the  ablative  material  without  a  license  was 
             lawful, he may not be convicted. It is entirely up to you 
             whether you find that the defendant deliberately closed 
             his  eyes  and  any  inferences  to  be  drawn  from  the 
             evidence on this issue.50  

        In defining the concept of conscious avoidance, the District Court 
made it clear that the jury could find that Henry acted knowingly if it 
found  that  he  consciously  avoided  “learning  that  the  export  of 
ablative  materials  without  a  license  was  unlawful.”51  The  District 
Court also properly explained to the jury that although a finding of 
conscious  avoidance  may  be  a  substitute  for  actual  knowledge,  it  
cannot  substitute  for  the  finding  of  the  element  of  “willfulness” 
necessary to prove the crimes charged.52 It did so by emphasizing that 
mere negligence or recklessness, coupled with conscious avoidance, 
was not enough to convict.53 It also did so by properly instructing the 

                                                      
50 J.A. 174–75. 



51    Id. 

52    Cf. United States v. Beech‐Nut Nutrition Corp., 871 F.2d 1181, 1195–96 (2d Cir. 
1989) (rejecting claims that conscious avoidance charge was improperly applied 
to a finding of criminal intent). 

53    Cf. id.; see also United States v. Friedman, 300 F.3d 111, 125 (2d Cir. 2002). 




                                                         24 
                                                                                         




jury  on  the  separate  concept  of  “willfulness”  and  by  properly 
explaining that in order to find that defendant acted willfully, the jury 
had  to  find  both  that  defendant  acted  with  knowledge  that  his 
conduct was unlawful and with the intent to do something that the 
law forbids.  

                                          *           *    * 

       We thus hold, in agreement with four of our sister circuits,54 that 
the  District  Court’s  willfulness  instruction  was  not  erroneous, 
because  the  AECA  does  not  require  that  a  defendant  have  known 
specifically of the USML or of any other provision of the Act. We also 
hold  that  a  conscious  avoidance  instruction  was  appropriate  in 
Henry’s case and that the instruction given by the District Court was 
correct  because  that  charge  made  clear  to  the  jury  that  it  was  still 
required to find that the defendant acted willfully.  

        

           C.  Waiver of the Use of a Court‐Appointed Interpreter 

       Finally, Henry argues that the District Court’s requirement that he 
use  a  Mandarin  interpreter  violated  his  rights  under  the  Sixth 
Amendment and the Court Interpreters Act, or CIA, of 1978.55 First, 
he  contends  that  the  Sixth  Amendment  and  the  CIA  afford  him  an 
                                                      
54 See Bishop, 740 F.3d at 933–34; Chi Mak, 683 F.3d at 1138; Roth, 628 F.3d at 827; 


Tsai, 954 F.2d at 155; Murphy, 852 F.2d at 7. 

55    See U.S. Const., amend. VI; 28 U.S.C. § 1827(d)(1).  




                                                25 
                                                                                     




absolute right to waive the use of an interpreter. Next, he argues that 
even if the right to waive the use of an interpreter is not absolute, the 
District Court abused its discretion under the CIA by requiring that 
Henry use an interpreter while testifying.  

       We review de novo district court interpretations of the Constitution 
and of federal statutes.56 

           1. The right to waive use of a court‐appointed interpreter is 
not absolute 

                                                    a.  

       Both  the  Sixth  Amendment  and  the  CIA  guarantee  a  criminal 
defendant the right to use of an interpreter. Nearly half a century ago, 
in  United  States  ex  rel.  Negron  v.  New  York,  we  held  that  the  Sixth 
Amendment  affords  a  criminal  defendant  the  “right  to  have  a 
competent  translator  assist  him,  at  state  expense  if  need  be, 
throughout his trial.”57 We have not had occasion to define the scope 
of this right since Negron. 

       Relatedly,  the  CIA  provides,  in  relevant  part,  for  court 
appointment of an interpreter: 



                                                      
56 See United States v. Quinones, 313 F.3d 49, 60 (2d Cir. 2002) (constitutional 


interpretation); Pettus, 303 F.3d at 483 (constitutionality of federal statute). 

57    United States ex rel. Negron v. New York, 434 F.2d 386, 91 (2d Cir. 1970). 




                                              26 
                                                                                     




                The presiding judicial officer (1) . . . shall utilize the 
             services of the most available certified interpreter . . . in 
             judicial proceedings instituted by the United States, if the 
             presiding  judicial  officer  determines  .  .  .  that  [a]  party 
             (including a defendant in a criminal case), or a witness 
             who  may  present  testimony  in  such  judicial 
             proceedings— 

               (A) speaks only or primarily a language other than the 
             English language; or 

                (B) suffers from a hearing impairment (whether or not 
             suffering also from a speech impairment)  

             so  as  to  inhibit  such  partyʹs  comprehension  of  the 
             proceedings  or  communication  with  counsel  or  the 
             presiding judicial officer, or so as to inhibit such witnessʹ 
             comprehension of questions and the presentation of such 
             testimony.58 

       The CIA also affords a defendant the right to waive the use of a 
court‐appointed interpreter.59 The statute provides that a defendant 
may  waive  his  statutory  right  to  an  interpreter  if  (1)  the  waiver  is 
made “expressly by such individual on the record” by the party, (2) 
“after opportunity to consult with counsel,” (3) the presiding judge 




                                                      
58 28 U.S.C. § 1827(d)(1). 



59    Id. § 1827(f)(1).  




                                                         27 
                                                                                     




has explained to the defendant “the nature and effect of the waiver,” 
and (4) the waiver is “approved by the presiding judicial officer.”60 

       We have yet to squarely address the effect of the requirement of 
district court approval on the scope of the waiver. Our cases indicate, 
however, that a defendant’s right to waive the use of an interpreter is 
not  absolute,  and  that  a  defendant’s  waiver  request  need  not  be 
honored when the court finds a compelling reason to deny it. 

       In  United  States  v.  Moon,61  the  defendant  argued  that  the  district 
court violated the CIA and his Sixth Amendment right to present a 
full defense when it forced him to use a court‐appointed and court‐
certified  interpreter  instead  of  an  interpreter  of  his  own  choosing.62 
Moon moved pursuant to § 1827(f) of the CIA to waive the use of a 
court‐certified interpreter. The district court ruled that Moon was free 
to use the interpreter of his own choice for purposes of translating for 
him the proceedings of the trial, but that if Moon elected to testify, his 
testimony  would  have  to  be  translated  by  a  court‐certified 
                                                      
60 Id.  



61    718 F.2d 1210 (2d Cir. 1983). 

62 The CIA specifies that when an interpreter is necessary, the district court is to 
appoint an interpreter who has been previously “certified” as a competent and 
qualified interpreter by the Administrative Office of the United States Courts.  18 
U.S.C. § 1827(b)(1).  The program through which interpreters become “court‐
certified” is devised and maintained by the Director of the Administrative Office 
of the United States Courts. Id. A district court is permitted to appoint a non‐
court‐certified, but otherwise qualified interpreter, “[o]nly in a case in which no 
certified interpreter is reasonably available.” 28 U.S.C. § 1827(b)(2).  
 




                                                         28 
                                                                                  




interpreter.63 Purportedly because of this restriction, Moon elected not 
to testify at his own trial.64 He argued, as Henry does here, that the 
district court’s action violated his absolute right under the CIA and 
the  Sixth  Amendment  to  waive  the  use  of  a  court‐appointed 
interpreter. 

        We  rejected  Moon’s  argument.  We  held  that  the  court’s 
requirement  that  Moon  use  a  court‐appointed  and  court‐certified 
interpreter  while  testifying,  despite  Moon’s  expressed  desire  to 
proceed  without  one,  violated  neither  the  CIA  nor  the  defendant’s 
Sixth  Amendment  fair  trial  right.  We  reasoned  that,  “even  [if] 
requiring Moon to use a court‐appointed interpreter [can] be viewed 
as some restriction on his ability to present a full defense, . . . not all 
restrictions on a defendant’s right to testify are per se impermissible”65 
and  that  certain  restrictions  on  a  defendant’s  right  to  testify  in  the 
language  he  wishes  are  “sanctioned  where  reasonably  necessary  to 
the achievement of a fair trial.”66  

        Similarly, in United States v. Huang,67 the district court declared a 
mistrial,  over  the  defendant’s  objection,  because  it  found  that  the 

                                                      
63 718 F.2d at 1231. 



64    Id. at 1232. 

65    Id. at 1231. 

66    Id.  

67    960 F.2d 1128 (2d Cir. 1992). 




                                                         29 
                                                                                    




interpreter being used was not court‐certified. Because the defendant 
expressed a desire to waive his right to a court‐certified interpreter 
and proceed with trial, he appealed the mistrial order.68 

        We  held  in  Huang  that  it  was  improper  for  the  district  court  to 
declare a mistrial without first analyzing the appropriateness of the 
defendant’s  waiver.  We  noted  that  the  district  court  should  have 
analyzed  whether  there  was  a  “sound  ground  on  which  it  could 
properly reject” the defendant’s request for waiver before declaring a 
mistrial well into the trial.69 We went on to observe that we “[did] not 
mean to suggest that a defendant who waived his own objection to a 
translation  that  was  materially  deficient  could  thereby  force  the 
continuation of the trial to the prejudice of the government and the 
public,”  and  that  when  a  trial  was  arguably  compromised  by 
defendant’s  invocation  of  waiver,  rejection  of  the  waiver  might  be 
“required in the interests of justice.”70 

 

                                                          b. 

        We conclude from these cases that although the Sixth Amendment 
and the CIA afford a defendant a qualified right to waive the use of 
an interpreter, the district court has discretion to determine whether 

                                                      
68 See id. at 1135–36. 



69    Id. at 1136. 

70    Id.  




                                                         30 
                                                                                            




waiver is reasonable under the circumstances presented; neither the 
Sixth Amendment nor the CIA grants an absolute right to waive use 
of an interpreter at trial proceedings. Moreover, we conclude that the 
applicable  standard  of  review  of  a  judge’s  decision  on  waiver  is 
“abuse of discretion.”71 

       Requiring a defendant to use an interpreter when the district court 
properly finds that one is necessary does not inhibit the defendant’s 
ability  to  mount  a  successful  defense.  Rather,  it  ensures  that 
“whatever testimony a defendant gives is honestly reported,”72 and 
that  the  court  has  taken  the  necessary  steps  to  safeguard  the 
defendant’s  right  to  a  fair  trial.  Requiring  the  use  of  an  interpreter 
when  necessary  also  ensures  the  accuracy  and  completeness  of  the 
trial record, and helps to preserve a defendant’s rights in the event 
that he chooses to appeal. Allowing the district court the discretion to 
determine  whether  waiver  is  reasonable  under  the  circumstances 



                                                      

71    Cf. Huang, 960 F.2d at 1136 (“We are unable to conclude that the district court 
exercised sound discretion in [denying defendant’s request for waiver].”); see also 
Sims v. Blot (In re Sims), 534 F.3d 117, 131–32 (2008) (holding that a district court’s 
finding that a party has waived a privilege is reviewed under the abuse‐of‐
discretion standard, and defining the non‐pejorative term of art “abuse of 
discretion”); United States v. Johnson, 248 F.3d 655, 664 (7th Cir. 2001) (“[U]nder 
the CIA, the appointment of an interpreter as a constitutional matter is within the 
district court’s discretion.”). 

72    Moon, 718 F.2d at 1231.   




                                                         31 
                                                                                      




presented is the best way to preserve the animating principles of the 
Sixth Amendment.  

    The  CIA  already  takes  this  approach.  It  permits  a  defendant  to 
waive the use of an interpreter, but it makes the waiver contingent on 
the informed discretion of the presiding judge.73 A defendant’s ability 
to waive the right to an interpreter at trial or in the course of related 
proceedings is not absolute, and a district judge faced with a request 
for a waiver must weigh a defendant’s wishes against the need for an 
interpreter in order to safeguard the defendant’s right to a fair and 
speedy trial and the public’s right to a comprehensible trial. 

        2. The District Court did not abuse its discretion 

    We now turn to whether the District Court in this case abused its 
discretion by requiring that Henry use a court‐appointed interpreter 
throughout the trial and use a standby interpreter while he testified 
in  English.  We  conclude  that  the  District  Court  did  not  abuse  its 
discretion. 

    The  District  Court  engaged  in  an  extensive  colloquy  with  both 
Henry and defense counsel to ascertain the need for an interpreter. It 
found  that  Henry  had  a  working  knowledge  of  English,  but  had 
trouble  with  more  technical  language,  requiring  Henry’s  lawyer  to 
frequently  repeat  the  more  complex  phrases  for  him  during  trial 
                                                      
73 See 28 U.S.C. 1827(f)(1) (“Any individual other than a witness who is entitled to 


interpretation . . . may waive such interpretation in whole or in part. Such a waiver 
shall be effective only if approved by the presiding judicial officer . . . .”).  




                                           32 
                                                                                




preparation.  This  finding  was  supported  by  the  record.  Henry  had 
used  a  court‐appointed  interpreter  at  every  court  proceeding  until 
just before trial, when he requested to proceed without one. Henry’s 
lawyer  informed  the  District  Court  that  Henry’s  primary  language 
was Mandarin. He admitted his client spoke “good English,” but not 
“great  English.”74  Defense  counsel  also  expressed  concern  that  his 
client would not understand some of the concepts elicited at trial if he 
was  permitted  to  proceed  without  the  use  of  an  interpreter.  When 
questioned  by  the  District  Court,  the  defendant  likewise  conceded 
that some of the technical terms used at trial might be difficult for him 
to understand in light of his limited English language competence.  

      The  District  Court  considered  solving  this  problem  by  having 
defense counsel quietly explain to his client various complex concepts 
as they came up at trial. It concluded, however, that such a procedure 
would  cause  unnecessary  delay.  It  also  concluded  that  permitting 
Henry  the  intermittent  use  of  a  standby  interpreter  would  be 
impracticable, as the witness would have to repeat previously given 
testimony for the interpreter every time the defendant indicated that 
he did not understand what had been said.  

      The  District  Court  ultimately  required  the  use  of  an  interpreter 
throughout  the  trial  with  one  exception:  Henry  was  permitted  to 
testify in English, with the ability to call on an interpreter if he could 
not  understand  a  question  or  clearly  articulate  his  response.  The 
District  Court  hoped  that  this  compromise  would  assuage  Henry’s 
                                                      
74 A69.  




                                                         33 
                                                                               




concern that testifying with an interpreter would somehow prejudice 
the  jury  against  him.  Henry  did  testify  in  English,  and  he  indeed 
required  the  use  of  an  interpreter  on  several  occasions  during  his 
testimony.  

   The District Court respected Henry’s desire to invoke his waiver 
and  fashioned  an  appropriate  compromise  solution.  The  District 
Court also clearly and properly instructed the jury that they were to 
draw  no  adverse  inference  from  the  fact  that  the  defendant 
occasionally required the use of an interpreter.  

   The District Court’s handling of this complex question was careful 
and thoughtful. It properly balanced Henry’s wishes against the need 
for the jury and the public to understand the defendant’s testimony, 
ensuring that he was afforded a fair trial. 

    

                                 CONCLUSION 

       To summarize, we hold that:  

       (1)  the  Arms  Control  Export  Act  is  not  an  unconstitutional 
delegation of legislative authority to the executive;  

       (2) the District Court’s instructions to the jury on “willfulness” 
and “conscious avoidance” were not error;  

       (3)  a  defendant’s  right  to  waive  the  use  of  a  court‐appointed 
interpreter under the Court Interpreters Act is not absolute;  




                                      34 
                                                                         




      (4) the District Court’s decision to place reasonable restrictions 
on Henry’s request for a waiver did not violate his Sixth Amendment 
rights; and 

      (5) the District Court did not abuse its discretion in requiring 
that Henry be provided the assistance of a court‐appointed Mandarin 
interpreter throughout trial.  

      For the reasons set out above, we AFFIRM the judgment of the 
District Court. 

 




                                  35